Exhibit 10.2

 

Execution Version

 

TRIANGLE PETROLEUM CORPORATION

CEO STAND-ALONE STOCK OPTION AGREEMENT

 

This CEO Stand-Alone Stock Option Agreement (this “Agreement”) is entered into
effective as of July 4, 2013 (the “Date of Grant”), by and between Triangle
Petroleum Corporation, a Delaware Corporation (the “Company”), and Jonathan
Samuels (“Samuels”).  Capitalized terms used herein but not defined in the text
below are defined in Exhibit A hereto.

 

1.           Grant of Option. The Company hereby grants to Samuels a
non-qualified stock option (the “Option”) to purchase six million (6,000,000)
shares of the Company’s common stock, par value $.00001 per share (“Common
Stock”).  The Option shall be divided into five different tranches (each a
“Tranche”), each with a different exercise price as follows:

 

Name of Tranche

 

Number of Shares

 

Exercise Price

 

“$7.50 Tranche”

 

750,000

 

$7.50 per share

 

“$8.50 Tranche”

 

750,000

 

$8.50 per share

 

“$10.00 Tranche”

 

1,500,000

 

$10.00 per share

 

“$12.00 Tranche”

 

1,500,000

 

$12.00 per share

 

“$15.00 Tranche”

 

1,500,000

 

$15.00 per share

 

 

The grant is made and the Option is effective as of the Date of Grant; provided,
however, that the Option shall not be exercisable, and shall expire and become
null and void in its entirety, unless it is approved by the stockholders of the
Company at a duly called meeting of the Stockholders of the Company held on or
before July 4, 2015.

 

2.             Vesting; Exercisability.  Unless sooner vested in accordance with
this Agreement, each Tranche shall vest and become exercisable in installments
in accordance with the following schedule, provided Samuels remains continuously
employed by or providing services to the Company or its Subsidiaries from the
Date of Grant through the vesting dates indicated below (each a “Vesting Date”):

 

Vesting Date

 

Portion of Each
Tranche Vesting on the
Applicable Vesting
Date

 

July 4, 2014

 

10

%

July 4, 2015

 

10

%

July 4, 2016

 

50

%

 

--------------------------------------------------------------------------------


 

July 4, 2017

 

20

%

July 4, 2018

 

10

%

 

Vesting shall be cumulative, so that once any portion of the Option becomes
vested and exercisable, it shall continue to be vested and exercisable in whole
or in part, as elected by Samuels from time to time, until the Option expires in
accordance with Sections 4, 5 or 6 below, as applicable.  Notwithstanding the
foregoing, in no event shall the Option be exercisable prior to the date upon
which the stockholder approval described in Section 1 is obtained.

 

3.            Exercise of Option.

 

(a)           Procedure for Exercise.  If electing to exercise this Option as to
all or a part of the shares covered by this Option, Samuels shall give written
notice to the Company of such election and of the number of shares he has
elected to purchase, in such form as the Company’s Compensation Committee (the
“Committee”) shall have prescribed or approved, and shall, at the time of
exercise, tender the full purchase price of the shares Samuels has elected to
purchase and make arrangements satisfactory to the Committee with respect to any
withholding taxes required to be paid in connection with the exercise of the
Option.  Samuels may pay the purchase price using any of the following methods,
or a combination thereof:

 

(i)                                     by certified or official bank check
payable to the Company (or the equivalent thereof acceptable to the Committee);

 

(ii)                                  with the consent of the Committee in its
sole discretion, by personal check (subject to collection) which may in the
Committee’s discretion be deemed conditional;

 

(iii)                               as permitted by the Committee, by delivery
of previously-acquired shares of Common Stock owned by Samuels having a Fair
Market Value (determined as of the Option exercise date) equal to the portion of
the exercise price being paid thereby;

 

(iv)                              as permitted by the Committee, on a
net-settlement basis with the Company withholding the amount of Common Stock
sufficient to cover the exercise price and tax withholding obligation; and/or

 

(v)                                 as permitted by the Committee, by delivery
to the Company of a written assignment of a sufficient amount of the proceeds
from the sale of Common Stock to be acquired pursuant to the exercise of the
Option to pay for all of the Common Stock to be acquired pursuant to the Option
(along with applicable tax withholdings) and an authorization to the broker or
selling agent to pay that amount to the Company and to effect such sale at the
time of exercise.

 

(b)           Issuance of Shares.  Upon exercise of the Option, the Company
shall

 

2

--------------------------------------------------------------------------------


 

transfer the purchased shares to Samuels electronically, or, if so requested by
Samuels, by delivering a properly executed stock certificate for the shares in
his name.

 

4.             Expiration of Option;.  This Option shall expire at 11:59 P.M.
E.T. on July 3, 2023 (the “Expiration Date”), or, if earlier, upon a Change in
Control of the Company pursuant to Section 6(b).

 

5.           Termination of Employment.  Upon termination of Samuels’ employment
or service with the Company and its Subsidiaries by the Company or its
Subsidiaries for any reason whatsoever (a) any portion of this Option that is
outstanding as of the date of such termination of employment or service that has
not yet vested (taking into account any vesting acceleration pursuant to the
terms of Samuels’ employment agreement with the Company or any other agreement
between Samuels and the Company) shall terminate upon the date of such
termination of employment or service and (b) the portion of this Option that is
outstanding and vested and exercisable as of the date of such termination of
employment or service shall remain exercisable through the Expiration Date set
forth in Section 4.

 

6.             Change of Control of the Company.

 

(a)           Accelerated Vesting.  This Option shall become fully vested and
exercisable upon a Change of Control of the Company, regardless of whether the
employment-related vesting conditions in Section 2 have been satisfied.

 

(b)          Accelerated Expiration; Assumption or Substitution.  Upon a Change
of Control, the Committee may, in its discretion, (i) provide for the assumption
of this Option (or portions thereof) or the substitution of this Option (or
portions thereof) with similar awards of the surviving or acquiring company, in
a manner designed to comply with Section 409A of the Code, (ii) provide for the
cash out and cancellation of this Option (or portion thereof) immediately prior
to such Change in Control (in a manner designed to comply with Code
Section 409A), which cash out may be subject to any escrow, earn-out or other
contingent or deferred payment arrangement that is contemplated by such Change
of Control, and/or (iii) take any other actions as the Committee deems necessary
or advisable in connection with such Change of Control transaction ; provided,
however, that in the event the surviving or acquiring company does not assume
the Option (or any portion thereof) or substitute a similar award upon the
Change in Control, then this Option (or the relevant portion thereof) shall
terminate upon the occurrence of the Change in Control (it being understood and
agreed that Samuels shall in that case either receive a cash out of the Option
as described in (ii) above, or have the opportunity to exercise the Option
immediately prior to the Change in Control).  The Committee may take different
actions with respect to different portions of the Option.

 

7.             Adjustments to Option.

 

(a)          Merger, Stock Split, Stock Dividend, Etc.  In the event that the
Committee shall determine that any dividend or other distribution (whether in
the form of cash, Common Stock, or other property), recapitalization, Common
Stock split, reverse Common Stock split, reorganization, merger, consolidation,
spin-off, combination, repurchase, or share exchange, or

 

3

--------------------------------------------------------------------------------


 

other similar corporate transaction or event, makes an adjustment appropriate in
order to prevent dilution or enlargement of the rights of Samuels under this
Agreement, then the Committee shall make such equitable changes or adjustments
as it deems necessary or appropriate to any or all of (i) the number and kind of
shares of Common Stock, securities or other property (including cash) issued or
issuable in respect of this Option and each Tranche thereof, and (ii) the
exercise price of this Option and of each Tranche thereof, provided, that, any
such adjustment shall be effectuated in a manner intended to comply with
Section 409A of the Code.

 

(b)          General Adjustment Rules.  All adjustments relating to stock or
securities of the Company shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive.  Fractional shares
resulting from any adjustment in this Option pursuant to this Section 7 may be
settled as the Committee shall determine.  Notice of any adjustment shall be
given to Samuels.

 

(c)          Reservation of Rights.  The grant of the Option shall not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge, to consolidate, to dissolve, to liquidate or to sell or
transfer all or any part of its business or assets.

 

8.          Tax Withholding Obligations.  The Company’s obligation to issue
Common Stock pursuant to the exercise of this Option shall be subject to the
requirement that Samuels make appropriate arrangements with the Company to
provide for payment of all applicable tax withholdings.  Samuels may elect to
satisfy such tax withholdings obligations through one or a combination of the
following: (A) to pay such withholdings to the Company in cash, (B) to have such
withholdings deducted from his regular pay, or (C) if permitted by the
Committee, to have the Company withhold from shares otherwise issuable to
Samuels, shares having an aggregate Fair Market Value equal to the minimum
amount required to be withheld or such lesser amount as may be elected by
Samuels; provided however, that the amount of stock so withheld shall not result
in an accounting charge to the Company.  All fractional shares shall be settled
in cash.  All elections shall be subject to the approval or disapproval of the
Committee.  The value of shares withheld shall be based on the Fair Market Value
of the stock on the date that the amount of tax to be withheld is to be
determined (the “Tax Date”).  Any election to have shares withheld for this
purpose will be subject to the following restrictions:

 

(i)                                     All elections must be made prior to the
Tax Date;

 

(ii)                                  All elections shall be irrevocable; and

 

(iii)                               If Samuels is an officer or director of the
Company within the meaning of Section 16 of the Exchange Act (“Section 16”),
Samuels must satisfy the requirements of such Section 16 and any applicable
rules thereunder with respect to the use of stock to satisfy such tax
withholding obligation.

 

9.           Transferability. Except as set forth below, this Option may not be
transferred except by will or pursuant to the laws of descent and distribution
and shall be exercisable during Samuels’ life only by him, or in the event of
Disability or incapacity, by his guardian or legal

 

4

--------------------------------------------------------------------------------


 

representative. Subject to the approval of the Committee and to any conditions
that the Committee may prescribe, Samuels may, upon providing written notice to
the Chief Financial Officer (or other designated officer) of the Company, elect
to transfer this Option to members of his immediate family, including, but not
limited to, his children, grandchildren, parents and spouse or to trusts for the
benefit of such immediate family members or to partnerships in which such family
members are the only partners; provided, however, that no such transfer may be
made in exchange for consideration. Any such transferee must agree, in writing,
to be bound by all provisions of this Agreement.

 

10.          Beneficiaries.  Samuels may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives Samuels, upon his death this Option may be exercised only
by the executor or administrator of his estate or by a person who shall have
acquired the right to such exercise by will or by the laws of descent and
distribution. No transfer of this Option by will or the laws of descent and
distribution shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and with a copy of the will
and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and an agreement by the transferee to comply with all
the terms and conditions of the Agreement that are or would have been applicable
to Samuels and to be bound by the acknowledgments made by Samuels in connection
with the grant of this Option.

 

11.          No Rights as Stockholder Prior to Exercise. Neither Samuels nor his
transferee shall have rights as a stockholder with respect to any shares covered
by this Option until the date the shares are transferred electronically or the
stock certificate is issued evidencing ownership of the shares. Except as
otherwise provided in this Agreement, no adjustments shall be made for dividends
(ordinary or extraordinary), whether in cash, securities or other property, or
distributions or other rights, for which the record date is prior to the date
the shares are transferred electronically or the stock certificate is issued.

 

12.          Authority of Committee.  The Committee is vested with full
authority to administer this Option and to make such rules and regulations as it
deems necessary or desirable in that regard, and to interpret the provisions of
the Agreement. Any determination, decision, or action of the Committee in
connection with the construction, interpretation, administration or application
of the Option and this Agreement shall be final, conclusive and binding upon
Samuels and any person claiming under or through Samuels.

 

13.          No Right to Continued Employment. Nothing contained in this
Agreement shall confer upon Samuels any right to remain in the employment of or
to provide services to the Company or any of its Subsidiaries, nor limit in any
way the right of the Company or its Subsidiaries to terminate his employment or
services at any time, with or without Cause.

 

14.          Binding Nature of Agreement. This Agreement shall be binding upon
and inure to the benefit of the Company and Samuels and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

5

--------------------------------------------------------------------------------


 

15.          Amendment.  Except as provided herein, this Agreement may not be
amended or otherwise modified except by written instrument signed by the Company
(after approval by the Committee) and Samuels.

 

16.          Construction; Severability.  The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

 

17.          Compliance with Securities Laws.

 

(a)          No Company Obligation.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of any shares of Common
Stock to be issued hereunder or to effect similar compliance under any other
applicable laws. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to cause to be issued or delivered any shares of Common
Stock unless and until the Company is advised by its counsel that the issuance
and delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and the requirements of any securities
exchange on which shares of Common Stock are traded. The Committee may require,
as a condition of the issuance and delivery of shares of Common Stock pursuant
to the terms hereof, that the recipient of such shares make such agreements and
representations, and that such certificates bear such legends, as the Committee,
in its sole discretion, deems necessary or desirable.

 

(b)          Transfer of Shares Subject to Compliance with Laws.  The transfer
of any shares of Common Stock hereunder shall be effective only at such time as
counsel to the Company shall have determined that the issuance and delivery of
such shares is in compliance with all applicable laws, regulations of
governmental authorities and the requirements of any securities exchange on
which shares of Common Stock are traded. The Committee may, in its sole
discretion, defer the effectiveness of any transfer of shares of Common Stock
hereunder in order to allow the issuance of such shares to be made pursuant to
registration or an exemption from registration or other methods for compliance
available under federal or state securities laws. The Committee shall inform
Samuels in writing of its decision to defer the effectiveness of a transfer.
During the period of such deferral in connection with the exercise of this
Option, Samuels may, by written notice, withdraw such exercise and obtain the
refund of any amount paid with respect thereto.

 

18.          Governing Law.  This Agreement shall be construed in accordance
with the laws of the state of Colorado, without regard to the choice of law
principles thereof.

 

19.          Miscellaneous.

 

(a)           Restrictions on Trading in Company Common Stock.  Samuels is and
at all times shall remain subject to the trading window policies adopted by the
Company while this Option is outstanding and in respect of any shares of Common
Stock acquired upon exercise of this Option.  In addition, Samuels agrees that
he shall comply with all contractual restrictions on his ability to sell shares
of Common Stock acquired pursuant to the exercise of this Option as

 

6

--------------------------------------------------------------------------------


 

may be set forth in any employment agreement by and between Samuels and the
Company or any Subsidiary.

 

(b)           Signatures.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.  Each party’s
electronic signature of this Agreement shall have the same validity and effect
as a signature affixed by such party’s hand (or the hand of such party’s
authorized representative).

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on this 4th day of
July, 2013.

 

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Roy Aneed

 

 

Name: Roy Aneed

 

 

Title: Director

 

 

 

 

 

JONATHAN SAMUELS

 

 

 

 

 

/s/ Jonathan Samuels

 

Jonathan Samuels

 

[Signature Page to CEO Stand-Alone Stock Option Agreement]

 

8

--------------------------------------------------------------------------------


 

Exhibit A
(Definitions)

 

A-1:        “2013 Annual Meeting of Stockholders” shall mean the first meeting
of the Company’s stockholders to be held following the date of this Agreement.

 

A-2:        A “Change of Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

 

(i)          any Person is or becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

 

(ii)         the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the Date
of Grant, constitute the board of directors of the Company (the “Board of
Directors”) and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company) whose appointment or election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Date of Grant or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

(iii)    there is consummated a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person and any securities acquired
directly from the Company) representing 30% or more of the combined voting power
of the Company’s then outstanding securities; or

 

(iv)        the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other

 

9

--------------------------------------------------------------------------------


 

than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity at least 75% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

A-3:            “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder. References to
specific sections of the Code shall be deemed to include any successor
provisions thereto.

 

A-4:            “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended from time to time.

 

A-5:            The “Fair Market Value” of a share of Common Stock, as of a date
of determination, shall mean (i) the closing sales price per share of Common
Stock on the U.S. national securities exchange on which such stock is
principally traded on such date or (ii) if the shares of Common Stock are not
then listed on any national securities exchange or traded in an over-the-counter
market or the value of such shares is not otherwise determinable, such value as
determined by the Committee in good faith upon the advice of a qualified
valuation expert.

 

A-6:            “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, except that such term shall not include (i) the Company,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

 

A-7:            “Securities Act” shall mean the Securities Act of 1933, as
amended from time to time.

 

A-8:            “Subsidiary” shall mean a “subsidiary corporation” within the
meaning of Section 424(f) of the Code.

 

10

--------------------------------------------------------------------------------